


Exhibit 10.1
NOBLE ENERGY, INC.
1992 STOCK OPTION AND RESTRICTED STOCK PLAN
(As Amended and Restated Effective April 23, 2013)
Section 1. Purpose
The purpose of this Plan is to assist Noble Energy, Inc., a Delaware
corporation, in attracting and retaining, as officers and key employees of the
Company and its Affiliates, persons of training, experience and ability and to
furnish additional incentive to such persons by encouraging them to become
owners of Shares of the Company’s capital stock, by granting to such persons
Incentive Options, Nonqualified Options, Restricted Stock, or any combination of
the foregoing.
Section 2. Definitions
Unless the context otherwise requires, the following words as used herein shall
have the following meanings:
(a)“Affiliate” means any corporation or other type of entity in a chain of
corporations or other entities in which each corporation or other entity has a
controlling interest in another corporation or other entity in the chain,
starting with the Company and ending with the corporation or other entity that
has a controlling interest in the corporation or other entity for which the
Employee provides direct services. For purposes of this Affiliate definition,
the term “controlling interest” has the same meaning as provided in Treasury
Regulation section 1.414(c)-2(b)(2)(i), except that the phrase “at least 50
percent” shall be used instead of the phrase “at least 80 percent” in each place
the phrase “at least 80 percent” appears in Treasury Regulation section
1.414(c)-2(b)(2)(i).
(b)“Agreement” means the written agreement (i) between the Company and the
Optionee evidencing the Option and any SARs that relate to such Option granted
by the Company and the understanding of the parties with respect thereto or (ii)
between the Company and a recipient of a Restricted Stock award, a Cash Award or
a Performance Award evidencing the restrictions, terms and conditions applicable
to such award and the understanding of the parties with respect thereto. In the
event of any inconsistency between the Plan and an Agreement, the Plan shall
govern.
(c)“Board” means the Board of Directors of the Company as the same may be
constituted from time to time.
(d)“Cash Award” means an award for the payment of a cash bonus that has been
awarded pursuant to Section 16 of the Plan.
(e)“Code” means the Internal Revenue Code of 1986, as amended.
(f)“Committee” means the Committee provided for in Section 3 of the Plan as the
same may be constituted from time to time.




--------------------------------------------------------------------------------






(g)“Company” means Noble Energy, Inc., a Delaware corporation.
(h)“Corporate Transaction” shall have the meaning as defined in Section 8 of the
Plan.
(i)“Disability” means the termination of an employee’s employment with the
Company or an Affiliate because of a medically determinable physical or mental
impairment (i) that prevents the employee from performing his or her employment
duties in a satisfactory manner and is expected either to result in death or to
last for a continuous period of not less than twelve months as determined by the
Committee, or (ii) for which the employee is eligible to receive disability
income benefits under a long-term disability insurance plan maintained by the
Company or an Affiliate.
(j)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(k)“Fair Market Value” means, except as provided in the next sentence with
respect to grants and awards made prior to April 26, 2011, the closing sales
price per Share on the New York Stock Exchange on the date in question (or if
there was no reported sale on the New York Stock Exchange on such date, then on
the last preceding day on which any reported sale occurred on the New York Stock
Exchange). With respect to an Option or SAR that relates to such Option that was
granted prior to April 26, 2011, or Shares of Restricted Stock that were awarded
prior to April 26, 2011, the following shall apply: “Fair Market Value” means
the fair market value per Share as determined by the Committee in good faith;
provided, however, that if a Share is listed or admitted to trading on a
securities exchange registered under the Exchange Act, the Fair Market Value per
Share shall be the average of the reported high and low sales price on the date
in question (or if there was no reported sale on such date, on the last
preceding date on which any reported sale occurred) on the principal securities
exchange on which such Share is listed or admitted to trading, or if a Share is
not listed or admitted to trading on any such exchange but is listed as a
national market security on the National Association of Securities Dealers, Inc.
Automated Quotations System (“NASDAQ”) or any similar system then in use, the
Fair Market Value per Share shall be the average of the reported high and low
sales price on the date in question (or if there was no reported sale on such
date, on the last preceding date on which any reported sale occurred) on such
system, or if a Share is not listed or admitted to trading on any such exchange
and is not listed as a national market security on NASDAQ but is quoted on
NASDAQ or any similar system then in use, the Fair Market Value per Share shall
be the average of the closing high bid and low asked quotations on such system
for such Share on the date in question; and, provided further, that for purposes
of valuing Shares to be made subject to Incentive Options, the Fair Market Value
per Share shall be determined without regard to any restriction other than one
which, by its terms, will never lapse.
(l)“Incentive Option” means an Option that is intended to satisfy the
requirements of Section 422(b) of the Code.
(m)“Nonqualified Option” means an Option that does not qualify as a statutory
stock option under Section 422 or 423 of the Code.

2



--------------------------------------------------------------------------------






(n)“Non-Employee Director” means a director of the Company who satisfies the
definition thereof under Rule 16b-3 promulgated under the Exchange Act.
(o)“Option” means an option to purchase one or more Shares granted under and
pursuant to the Plan. Such Option may be either an Incentive Option or a
Nonqualified Option.
(p)“Optionee” means a person who has been granted an Option and who has executed
an Agreement with the Company.
(q)“Outside Director” means a director of the Company who is an outside director
within the meaning of Section 162(m) of the Code and the regulations promulgated
thereunder.
(r)“Performance Award” means any Restricted Stock award or Cash Award that has
been designated at the time of award as a Performance Award in accordance with
the provisions of Section 15 of the Plan.
(s)“Plan” means this Noble Energy, Inc. 1992 Stock Option and Restricted Stock
Plan, as amended from time to time.
(t)“Restricted Stock” means Shares issued or transferred pursuant to Section 14
of the Plan.
(u)“Retirement” means a termination of employment with the Company or an
Affiliate either (i) on a voluntary basis by a person who (A) is at least 55
years of age with five years of credited service with the Company or one or more
Affiliates or (B) has at least 20 years of credited service with the Company or
one or more Affiliates, immediately prior to such termination of employment or
(ii) otherwise with the written consent of the Committee in its sole discretion.
(v)“SARs” means stock appreciation rights granted pursuant to Section 7 of the
Plan.
(w)“Securities Act” means the Securities Act of 1933, as amended.
(x)“Share” means a share of the Company’s present common stock, par value $0.01
per share, and any share or shares of capital stock or other securities of the
Company hereafter issued or issuable in respect of or in substitution or
exchange for each such present share. Such Shares may be unissued or reacquired
Shares, as the Board, in its sole and absolute discretion, shall from time to
time determine.
Section 3. Administration
The Plan shall be administered by, and the decisions concerning the Plan shall
be made solely by, a Committee of two or more directors of the Company, all of
whom are both Non-Employee Directors and Outside Directors. Each member of the
Committee shall be appointed by and shall serve at the pleasure of the Board.
The Board shall have the sole continuing authority to appoint members of the
Committee. In making grants or awards, the Committee

3



--------------------------------------------------------------------------------




shall take into consideration the contribution the person has made or may make
to the success of the Company or its Affiliates and such other considerations as
the Board may from time to time specify.
Except to the extent already appointed by the Board, the Committee shall elect
one of its members as its chairman, and shall hold its meetings at such times
and places as it may determine. A majority of the members of the Committee shall
constitute a quorum. All decisions and determinations of the Committee shall be
made by the majority vote or decision of the members present at any meeting at
which a quorum is present; provided, however, that any decision or determination
reduced to writing and signed by all members of the Committee shall be as fully
effective as if it had been made by a majority vote or decision at a meeting
duly called and held. The Committee may appoint a secretary (who need not be a
member of the Committee) who shall keep minutes of its meetings. The Committee
may make any rules and regulations for the conduct of its business that are not
inconsistent with the express provisions of the Plan, the bylaws or certificate
of incorporation of the Company or any resolutions of the Board.
All questions of interpretation or application of the Plan, or of a grant of an
Option and any SARs that relate to such Option or of a Restricted Stock award,
Cash Award or Performance Award, including questions of interpretation or
application of an Agreement, shall be subject to the determination of the
Committee, which determination shall be final and binding upon all parties.
Subject to the express provisions of the Plan, the Committee shall have the
authority, in its sole and absolute discretion:
(a)    to adopt, amend or rescind administrative and interpretive rules and
regulations relating to the Plan;
(b)    to construe the Plan;
(c)    to make all other determinations necessary or advisable for administering
the Plan;
(d)    to determine the terms and provisions of the respective Agreements (which
need not be identical), including provisions defining or otherwise relating to
(i) the term and the period or periods and extent of exercisability of Options,
(ii) the extent to which transfer restrictions shall apply to Shares issued upon
exercise of Options or any SARs that relate to such Options, (iii) the effect of
termination of employment upon the exercisability of Options, and (iv) the
effect of approved leaves of absence upon the exercisability of Options;
(e)    to accelerate, regardless of whether the Agreement so provides, (i) the
time of exercisability of any Option and SAR that relates to such Option, (ii)
the time of the lapsing of restrictions on any Restricted Stock award that is
not a Performance Award, or (iii) the time of the lapsing of restrictions on or
for the vesting or payment of any Cash Award that is not a Performance Award
(provided that such acceleration does not subject the benefits payable under
such Cash Award to the tax imposed by Section 409A of the Code);

4



--------------------------------------------------------------------------------






(f)    subject to Section 13 of the Plan, to amend any Agreement provided that
such amendment does not (i) adversely affect the Optionee or awardee under such
Agreement in a material way without the consent of such Optionee or awardee, or
(ii) cause any benefit provided or payable under such Agreement that is intended
to comply with or be exempt from Section 409A of the Code, or intended to be
qualified performance-based compensation within the meaning of Treasury
Regulation section 1.162-27(e), to fail to comply with or be exempt from Section
409A of the Code or to fail to be qualified performance-based compensation
within the meaning of Treasury Regulation section 1.162-27(e), respectively;
(g)    to construe the respective Agreements; and
(h)    to exercise the powers conferred on the Committee under the Plan.
The Committee may correct any defect or supply any omission or reconcile any
inconsistency in the Plan in the manner and to the extent it shall deem
expedient to carry it into effect, and it shall be the sole and final judge of
such expediency. The determinations of the Committee on the matters referred to
in this Section 3 shall be final and conclusive.
Section 4. Shares Subject to the Plan
(a)    The total number of Shares available for grants or awards made under the
Plan shall not exceed a maximum of 35,800,000 Shares in the aggregate (the “Plan
Share Limit”). The total number of Shares that may be issued on or after April
26, 2011, pursuant to Incentive Options shall not exceed a maximum of 7,000,000
Shares in the aggregate. The total number of Shares for which Options and SARs
may be granted, and which may be awarded as Restricted Stock, to any one person
during any calendar year shall not exceed a maximum of 400,000 Shares in the
aggregate. Each such maximum number of Shares shall be increased or decreased as
provided in Section 17 of the Plan.
(b)    At any time and from time to time after the Plan takes effect, the
Committee, pursuant to the provisions herein set forth, may grant Options and
any SARs that relate to such Options and award Restricted Stock until the
maximum number of Shares shall be exhausted or the Plan shall be sooner
terminated.
(c)    For the purpose of determining the number of Shares available for grants
or awards made under the Plan:
(i)    with respect to grants or awards made under the Plan prior to April 26,
2011, each Share subject to an Option (whether with or without a related SAR),
and each Share awarded as Restricted Stock, shall count against the Plan Share
Limit as one (1) Share,
(ii)    with respect to grants or awards made under the Plan on or after April
26, 2011, each Share subject to an Option (whether with or without a related
SAR) shall count against the Plan Share Limit as one (1) Share, and each Share
awarded as Restricted Stock shall count against the Plan Share Limit as 2.39
Shares,

5



--------------------------------------------------------------------------------






(iii)    Shares subject to Options (whether with or without related SARs) that
expire or are terminated or forfeited prior to exercise, and Shares awarded as
Restricted Stock that are forfeited, shall remain available for grants or awards
made under the Plan and shall be added back to the number of Shares available
for such grants or awards on the same numerical basis as previously counted
against the Plan Share Limit, and
(iv)    Shares tendered or withheld to satisfy an exercise price or tax
withholding obligation pertaining to an Option, SAR or Restricted Stock shall
not be available for grants or awards made under the Plan and shall not be added
to the number of Shares available for such grants or awards.
Section 5. Eligibility
The persons who shall be eligible to receive grants of Options and any SARs that
relate to such Options, and to receive Restricted Stock awards, Cash Awards or
Performance Awards, shall be regular salaried officers or other employees of the
Company or one or more of its Affiliates.
Section 6. Grant of Options
(a)    From time to time while the Plan is in effect, the Committee may, in its
sole and absolute discretion, select from among the persons eligible to receive
a grant of Options under the Plan (including persons who have already received
such grants of Options) such one or more of them as in the opinion of the
Committee should be granted Options. The Committee shall thereupon, likewise in
its sole and absolute discretion, determine the number of Shares to be allotted
for option to each person so selected.
(b)    Each person so selected shall be granted an Option to purchase the number
of Shares so allotted to him, upon such terms and conditions, consistent with
the provisions of the Plan, as the Committee may specify. Each such person shall
have a reasonable period of time, to be fixed by the Committee, within which to
accept or reject the granted Option. Failure to accept within the period so
fixed may be treated as a rejection.
(c)    Each person who accepts an Option offered to him shall enter into an
Agreement with the Company, in such form as the Committee may prescribe, setting
forth the terms and conditions of the Option. Each Option Agreement shall
contain such provisions (including, without limitation, restrictions or the
removal of restrictions upon the exercise of the Option and any SARs that relate
to such Option and the transfer of Shares thereby acquired) as the Committee
shall deem advisable. In the event a person is granted both one or more
Incentive Options and one or more Nonqualified Options, such grants shall be
evidenced by separate Agreements, one for each Incentive Option grant and one
for each Nonqualified Option grant. Unless a subsequent effective date of grant
is specified by the Committee, the date on which the Committee approves the
grant of an Option to a person, including the specification of the number of
Shares to be subject to the Option, shall constitute the date on which the
Option covered by such Agreement is granted. Such person shall be notified of
his or her grant as soon as practicable

6



--------------------------------------------------------------------------------




following the Committee’s approval of such grant, but in no event shall an
Optionee gain any rights in addition to those specified by the Committee in its
grant, regardless of the time that may pass between the grant of the Option and
the actual signing of the Agreement by the Company and the Optionee.
(d)    At the time an Option is granted, the Committee may, in its sole and
absolute discretion, designate such Option as an Incentive Option intended to
qualify under Section 422(b) of the Code; provided, however, that Incentive
Options may be granted only to employees of the Company or a “parent
corporation” or a “subsidiary corporation” of the Company (which terms, for the
purposes of this Section and any Incentive Option granted under the Plan, shall
have the meanings set forth in Section 424(e) and (f) of the Code,
respectively), and that Incentive Options may not be granted more than 10 years
after March 17, 2011, the date the prior Plan restatement was adopted by the
Board. Each Agreement relating to an Incentive Option shall contain such
limitations and restrictions upon the exercise of the Incentive Option as shall
be necessary for the Incentive Option to which such Agreement relates to
constitute an incentive stock option, as defined in Section 422(b) of the Code.
Any provision of the Plan to the contrary notwithstanding:
(i)    no Incentive Option shall be granted to any person who, at the time such
Incentive Option is granted, owns shares possessing more than 10 percent of the
total combined voting power of all classes of shares of the Company or of its
parent or subsidiary corporation (within the meaning of Section 422(b)(6) of the
Code) unless the option price under such Incentive Option is at least 110
percent of the Fair Market Value of the Shares subject to the Incentive Option
at the date of its grant and such Incentive Option is not exercisable after the
expiration of five years from the date of its grant; and
(ii)    to the extent that the aggregate Fair Market Value (determined as of the
date the Incentive Option is granted) of the Shares subject to an Incentive
Option granted to an Optionee and the aggregate Fair Market Value (determined as
of the date the option is granted) of the shares of the Company and its parent
and subsidiary corporations (or a predecessor corporation of the Company or any
such parent or subsidiary corporation) subject to any other incentive stock
option (within the meaning of Section 422(b) of the Code) of the Company and its
parent and subsidiary corporations (or a predecessor corporation of the Company
or any such parent or subsidiary corporation) granted to such Optionee, that may
become exercisable for the first time during any calendar year, exceeds
$100,000, such excess portion of the Option shall be treated as a Nonqualified
Option.
(e)    Each Agreement that includes SARs in addition to an Option shall comply
with the provisions of Section 7 of the Plan.
Section 7. Grant of SARs
The Committee may from time to time grant SARs in conjunction with all or any
portion of any Option either (i) at the time of the initial Option grant (not
including any subsequent modification that may be treated as a new grant of an
Incentive Option for purposes of Section

7



--------------------------------------------------------------------------------




424(h) of the Code) or (ii) with respect to Nonqualified Options, at any time
after the initial Option grant while the Nonqualified Option is still
outstanding. SARs shall not be granted other than in conjunction with an Option
granted hereunder.
SARs granted hereunder shall comply with the following conditions and also with
the terms of the Agreement governing the Option in conjunction with which they
are granted:
(a)    The SAR shall expire no later than the expiration of the underlying
Option.
(b)    Upon the exercise of an SAR, the Optionee shall be entitled to receive
payment equal to the excess of the aggregate Fair Market Value of the Shares
with respect to which the SAR is then being exercised (determined as of the date
of such exercise) over the aggregate purchase price of such Shares as provided
in the related Option. Payment may be made in Shares, valued at their Fair
Market Value on the date of exercise, or in cash, or partly in Shares and partly
in cash, as determined by the Committee in its sole and absolute discretion.
(c)    SARs shall be exercisable (i) only at such time or times and only to the
extent that the Option to which they relate shall be exercisable, (ii) only when
the Fair Market Value of the Shares subject to the related Option exceeds the
purchase price of the Shares as provided in the related Option, and (iii) only
upon surrender of the related Option or any portion thereof with respect to the
Shares for which the SARs are then being exercised.
(d)    Upon exercise of an SAR, a corresponding number of Shares subject to
option under the related Option shall be canceled. Such canceled Shares shall be
charged against the Shares reserved for the Plan, as provided in Section 4 of
the Plan, as if the Option had been exercised to such extent and shall not be
available for future Option grants or Restricted Stock awards hereunder.
Section 8. Option Price
The option price for each Share covered by an Option shall not be less than the
greater of (a) the par value of such Share or (b) the Fair Market Value of such
Share at the time such Option is granted. Notwithstanding the preceding
sentence, if the Company or an Affiliate agrees to substitute a new Option under
the Plan for an old option, or to assume an old option, by reason of a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization, or liquidation (any of such events being referred to herein as a
“Corporate Transaction”), the option price of the Shares covered by each such
new Option or assumed Option may be other than the Fair Market Value of the
Shares at the time the Option is granted as determined by reference to a
formula, established at the time of the Corporate Transaction, which will give
effect to such substitution or assumption; provided, however, in no event shall:
(a)    the excess of the aggregate Fair Market Value of the Shares subject to
the Option immediately after the substitution or assumption over the aggregate
option price of such Shares be more than the excess of the aggregate Fair Market
Value of all Shares subject to the option immediately prior to the substitution
or assumption over the aggregate option price of such Shares;

8



--------------------------------------------------------------------------------






(b)    in the case of an Incentive Option, the new Option or the assumption of
the old option give the Optionee additional benefits that he would not have
under the old option; or
(c)    the ratio of the option price to the Fair Market Value of the stock
subject to the Option immediately after the substitution or assumption be more
favorable to the Optionee than the ratio of the option price to the Fair Market
Value of the stock subject to the old option immediately prior to such
substitution or assumption, on a Share by Share basis.
Notwithstanding the above, the provisions of this Section 8 with respect to the
option price in the event of a Corporate Transaction shall, in the case of an
Incentive Option, be subject to the requirements of Section 424(a) of the Code
and the Treasury regulations and other applicable guidance promulgated
thereunder, and in the case of a Nonqualified Option, be subject to the
requirements for stock rights exempt from the application of Section 409A of the
Code. In the event of a conflict between the terms of this Section 8 and the
above cited statutes, regulations and rulings, or in the event of an omission in
this Section 8 of a provision required by said laws, the latter shall control in
all respects and are hereby incorporated herein by reference as if set out at
length.
Section 9. Option Period and Terms of Exercise
(a)    Each Option shall be exercisable during such period of time as the
Committee may specify, but in no event for longer than 10 years from the date
when the Option is granted; provided, however, that, unless provided otherwise
in an Agreement:
(i)    All rights to exercise an Option and any SARs that relate to such Option
shall, subject to the provisions of subsection (c) of this Section 9, terminate
one year after the date the Optionee ceases to be employed by at least one of
the employers in the group of employers consisting of the Company and its
Affiliates, for any reason other than death, Disability or Retirement, except
that, in the event of the termination of employment of the Optionee on account
of (A) fraud or intentional misrepresentation, or (B) embezzlement,
misappropriation or conversion of assets or opportunities of the Company or its
Affiliates, the Option and any SARs that relate to such Option shall thereafter
be null and void for all purposes. Employment shall not be deemed to have ceased
by reason of the transfer of employment, without interruption of service,
between or among the Company and any of its Affiliates.
(ii)    If the Optionee ceases to be employed by at least one of the employers
in the group of employers consisting of the Company and its Affiliates, by
reason of his death, Disability or Retirement, all rights to exercise such
Option and any SARs that relate to such Option shall, subject to the provisions
of subsection (c) of this Section 9, terminate five years thereafter.
(b)    If an Option is granted with a term shorter than 10 years, the Committee
may extend the term of the Option and any SARs that relate to such Option, but
for not more than 10 years from the date when the Option was originally granted.

9



--------------------------------------------------------------------------------






(c)    In no event may an Option or any SARs that relate to such Option be
exercised after the expiration of the term thereof.
Section 10. Transferability of Options and SARs
Except as provided in this Section 10, no Option or any SARs that relate to an
Option shall be (i) transferable otherwise than by will or the laws of descent
and distribution, or (ii) exercisable during the lifetime of the Optionee by
anyone other than the Optionee. A Nonqualified Option granted to an Optionee,
and any SARs that relate to such Nonqualified Option, may be transferred by such
Optionee to a permitted transferee (as defined below), provided that (i) there
is no consideration for such transfer (other than receipt by the Optionee of
interests in an entity that is a permitted transferee); (ii) the Optionee (or
such Optionee’s estate or representative) shall remain obligated to satisfy all
income or other tax withholding obligations associated with the exercise of such
Nonqualified Option or SARs; (iii) the Optionee shall notify the Company in
writing that such transfer has occurred and disclose to the Company the name and
address of the permitted transferee and the relationship of the permitted
transferee to the Optionee; and (iv) such transfer shall be effected pursuant to
transfer documents in a form approved by the Committee. A permitted transferee
may not further assign or transfer any such transferred Nonqualified Option or
any SARs that relate to such Nonqualified Option otherwise than by will or the
laws of descent and distribution. Following the transfer of an Nonqualified
Option and any SARs that relate to such Nonqualified Option to a permitted
transferee, such Nonqualified Option and SARs shall continue to be subject to
the same terms and conditions that applied to them prior to their transfer by
the Optionee, except that they shall be exercisable by the permitted transferee
to whom such transfer was made rather than by the transferring Optionee. For the
purposes of the Plan, the term “permitted transferee” means, with respect to an
Optionee, (I) any child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law or sister-in-law of the Optionee,
including adoptive relationships, (II) any person sharing the Optionee’s
household (other than a tenant or an employee), (III) a trust in which the
Optionee and/or persons described in clauses (I) and (II) above have more than
fifty percent of the beneficial interest, (IV) a foundation in which the
Optionee and/or persons described in clauses (I) and (II) above control the
management of assets, and (V) any other entity in which the Optionee and/or
persons described in clauses (I) and (II) above own more than fifty percent of
the voting interests.
Section 11. Exercise of Options and SARs
(a)    In the event of an Optionee’s death, any then exercisable portion of an
Option that has been granted to such Optionee, and any SARs that relate to such
Option, may be exercised, within the period ending with the earlier of the fifth
anniversary of the date of the Optionee’s death or the date of the termination
of such Option, by the duly authorized representative of the deceased Optionee’s
estate or the permitted transferee to whom such Option and SARs have been
transferred.
(b)    At any time, and from time to time, during the period when any Option and
any SARs that relate to such Option, or a portion thereof, are exercisable, such
Option or SARs, or portion thereof, may be exercised in whole or in part;
provided, however, that in an Agreement the Committee may require any Option or
SAR that is

10



--------------------------------------------------------------------------------




partially exercised to be so exercised with respect to at least a stated minimum
number of Shares.
(c)    Each exercise of an Option, or a portion thereof, shall be evidenced by a
notice in writing to the Company accompanied by payment in full of the option
price of the Shares then being purchased. Payment in full shall mean payment of
the full amount due: (i) in cash, (ii) by certified check or cashier’s check,
(iii) with Shares owned by the exercising Optionee or permitted transferee
having a Fair Market Value at least equal to the aggregate option price payable
in connection with such exercise, or (iv) by any combination of clauses (i)
through (iii). If the exercising Optionee or permitted transferee chooses to
remit Shares in payment of all or any portion of the option price, then (for
purposes of payment of the option price) those Shares shall be deemed to have a
cash value equal to their aggregate Fair Market Value determined as of the date
the exercising Optionee or permitted transferee exercises such Option.
Notwithstanding anything contained herein to the contrary, at the request of an
exercising Optionee or permitted transferee and to the extent permitted by
applicable law, the Committee shall approve arrangements with a brokerage firm
or firms under which any such brokerage firm shall, on behalf of the exercising
Optionee or permitted transferee, make payment in full to the Company of the
option price of the Shares then being purchased, and the Company, pursuant to an
irrevocable notice in writing from the exercising Optionee or permitted
transferee, shall make prompt delivery of one or more certificates for the
appropriate number of Shares to such brokerage firm. Payment in full for
purposes of the immediately preceding sentence shall mean payment of the full
amount due, either in cash or by certified check or cashier’s check.
(d)    Each exercise of SARs, or a portion thereof, shall be evidenced by a
notice in writing to the Company.
(e)    Each Optionee must take whatever affirmative actions are required, in the
opinion of the Committee, to enable the Company or appropriate Affiliate to
satisfy its Federal income tax and FICA and any applicable state and local
withholding obligations incurred as a result of such Optionee’s (or his or her
permitted transferee’s) exercise of an Option granted to such Optionee or any
SARs that relate to such Option. Upon the exercise of an Option or SARs
requiring tax withholding, an exercising Optionee or permitted transferee may
(i) direct the Company to withhold from the Shares to be issued to the
exercising Optionee or permitted transferee the number of Shares (based upon the
aggregate Fair Market Value of the Shares at the date of exercise) necessary to
satisfy the Company’s obligation to withhold taxes, (ii) deliver to the Company
sufficient Shares (based upon the aggregate Fair Market Value of the Shares at
the date of exercise) to satisfy the Company’s tax withholding obligations,
(iii) deliver sufficient cash to the Company to satisfy the Company’s tax
withholding obligations, or (iv) any combination of clauses (i) through (iii).
In the event the Committee subsequently determines that the aggregate Fair
Market Value (as determined above) of any Shares withheld as payment of any tax
withholding obligation is insufficient to discharge that tax withholding
obligation, then the Optionee to whom the Option and SARs in question were
granted shall pay (or cause the permitted transferee to whom such Option and
SARs were transferred to pay) to the Company, immediately upon the Committee’s
request, the amount of that deficiency.

11



--------------------------------------------------------------------------------






(f)    No Shares shall be issued upon exercise of an Option until full payment
therefor has been made, and an exercising Optionee or permitted transferee shall
have none of the rights of a shareholder until Shares are issued to him.
(g)    Nothing herein or in any Agreement shall require the Company to issue any
Shares upon exercise of an Option or SAR if such issuance would, in the opinion
of counsel for the Company, constitute a violation of the Securities Act or any
similar or superseding statute or statutes, or any other applicable statute or
regulation, as then in effect. Upon the exercise of an Option or SAR (as a
result of which the exercising Optionee or permitted transferee receives
Shares), or portion thereof, the exercising Optionee or permitted transferee
shall give to the Company satisfactory evidence that he is acquiring such Shares
for the purposes of investment only and not with a view to their distribution;
provided, however, if or to the extent that the Shares delivered to the
exercising Optionee or permitted transferee shall be included in a registration
statement filed by the Company under the Securities Act, such investment
representation shall be abrogated.
(h)    An Optionee shall immediately notify the Company in writing of any
disqualifying disposition (within the meaning of Section 421(b) of the Code) of
Shares received upon the exercise of an Incentive Option.
Section 12. Delivery of Stock Certificates
As promptly as may be practicable after an Option or SAR (as a result of the
exercise of which the exercising Optionee or permitted transferee is entitled to
receive Shares), or a portion thereof, has been exercised as hereinabove
provided, the Company shall make delivery of the appropriate number of Shares.
In the event that an Optionee exercises both (i) an Incentive Option or SARs
that relate to such Option (as a result of which the Optionee receives Shares),
or a portion thereof, and (ii) a Nonqualified Option or SARs that relate to such
Option (as a result of which the Optionee receives Shares), or a portion
thereof, separately identifiable Shares shall be issued in certificate or
book-entry form for the Shares subject to the Incentive Option and for the
Shares subject to the Nonqualified Option.
Section 13. Modification of Options and SARs
Subject to the terms and conditions of and within the limitations of the Plan,
the Committee may modify, extend or renew outstanding Options and any SARs that
relate to such Options granted under the Plan. The Committee shall not have
authority to accept the surrender or cancellation of any Options and any SARs
that relate to such Options outstanding hereunder (to the extent not theretofore
exercised) and grant new Options and any SARs that relate to such new Options
hereunder in substitution therefor (to the extent not theretofore exercised) at
an Option Price that is less than the Option Price of the Options surrendered or
canceled. Nor shall the Committee have authority to accept the surrender or
cancellation of any Option and any SARs that relate to such Option outstanding
hereunder (to the extent not theretofore exercised) at a time at which the Fair
Market Value of the Shares subject to the Option is less than the option price,
in return for any cash or other consideration. Notwithstanding the foregoing
provisions of this Section 13, no modification of an outstanding Option and any
SARs that relate to such Option granted hereunder shall, without the consent of
the Optionee, adversely affect the holder

12



--------------------------------------------------------------------------------




thereof in a material way, except as may be necessary, with respect to Incentive
Options, to satisfy the requirements of Section 422(b) of the Code, or with
respect to Nonqualified Options to satisfy the requirements for stock rights
exempt from Section 409A of the Code.
Section 14. Restricted Stock
(a)    The Committee may from time to time, in its sole and absolute discretion,
award Shares of Restricted Stock to such persons as it shall select from among
those persons who are eligible under Section 5 of the Plan to receive awards of
Restricted Stock. Any award of Restricted Stock shall be made from Shares
subject hereto as provided in Section 4 of the Plan.
(b)    A Share of Restricted Stock shall be subject to such restrictions, terms
and conditions, including forfeitures, if any, as may be determined by the
Committee, which may include, without limitation, the rendition of services to
the Company or its Affiliates for a specified time or the achievement of
specific goals, and to the further restriction that no such Share may be sold,
assigned, transferred, discounted, exchanged, pledged or otherwise encumbered or
disposed of until the terms and conditions set by the Committee at the time of
the award of the Restricted Stock have been satisfied. A Restricted Stock award
may be a Performance Award or an award that is not a Performance Award. Each
recipient of an award of Restricted Stock shall enter into an Agreement with the
Company, in such form as the Committee shall prescribe, setting forth the
restrictions, terms and conditions of such award.
If a person is awarded Shares of Restricted Stock, whether or not escrowed as
provided below, the person shall be the record owner of such Shares and shall
have all the rights of a shareholder with respect to such Shares (except to the
extent that the escrow agreement, if any, or the Agreement specifically provides
otherwise), including the right to vote and the right to receive dividends or
other distributions made or paid with respect to such Shares. Any certificate or
certificates representing Shares of Restricted Stock shall bear a legend similar
to the following:
The shares represented by this certificate have been issued pursuant to the
terms of the Noble Energy, Inc. 1992 Stock Option and Restricted Stock Plan and
may not be sold, assigned, transferred, discounted, exchanged, pledged or
otherwise encumbered or disposed of in any manner except as set forth in the
terms of the agreement embodying the award of such shares dated
____________________, ______.
In order to enforce the restrictions, terms and conditions that may be
applicable to a person’s Shares of Restricted Stock, the Committee may require
the person, upon the receipt of a certificate or certificates representing such
Shares or the issuance of such Shares in book-entry form, or at any time
thereafter, to deposit such certificate or certificates, together with stock
powers and other instruments of transfer, appropriately endorsed in blank, with
the Company or an escrow agent designated by the Company under an escrow
agreement, or to enter into an escrow agreement pertaining to Shares issued in
book-entry form, in such form as by the Committee shall prescribe.

13



--------------------------------------------------------------------------------






After the satisfaction of the restrictions, terms and conditions set by the
Committee at the time of an award of Restricted Stock to a person, the Share
certificate legend set forth above and any similar evidence of a transfer
restriction applicable to a Share issued in book-entry form shall be removed
with respect to the number of Shares that are no longer subject to such
restrictions, terms and conditions.
The Committee shall have the authority (and the Agreement evidencing an award of
Restricted Stock may so provide) to cancel all or any portion of any outstanding
restrictions prior to the expiration of such restrictions with respect to any or
all of the Shares of Restricted Stock awarded to a person hereunder on such
terms and conditions as the Committee may deem appropriate, provided that such
cancellation does not cause any Shares of Restricted Stock that were awarded as
a Performance Award to fail to be qualified performance-based compensation
within the meaning of Treasury Regulation Section 1.162-27(e).
(c)    Unless otherwise provided by the Committee in the Agreement pertaining to
an award of Restricted Stock, if the a person to whom such Restricted Stock has
been awarded ceases to be employed by at least one of the employers in the group
of employers consisting of the Company and its Affiliates, for any reason, prior
to the satisfaction of any terms and conditions of an award, any Restricted
Stock remaining subject to restrictions shall thereupon be forfeited by the
person and transferred to, and reacquired by, the Company or an Affiliate at no
cost to the Company or the Affiliate; provided, however, if the cessation is due
to the person’s death, Disability or Retirement, the Committee may, in its sole
and absolute discretion, deem that the terms and conditions have been met for
all or part of such remaining portion (except such discretionary authority shall
not extend to any Shares of Restricted Stock that were awarded as a Performance
Award if such discretion would cause the award to fail to be qualified
performance-based compensation within the meaning of Treasury Regulation Section
1.162-27(e)). In the event of such forfeiture, the person, or in the event of
his death, his personal representative, shall forthwith deliver to the Secretary
of the Company the certificates for the Shares of Restricted Stock remaining
subject to such restrictions, accompanied by such instruments of transfer, if
any, as may reasonably be required by the Secretary of the Company.
(d)    In case of any consolidation or merger of another corporation into the
Company in which the Company is the surviving corporation and in which there is
a reclassification or change (including a change to the right to receive cash or
other property) of the Shares (other than a change in par value, or from par
value to no par value, or as a result of a subdivision or combination, but
including any change in such shares into two or more classes or series of
shares), to the extent the Committee determines that such is necessary to
reflect such corporate action, the Committee shall take such further actions, if
any, as it determines to be appropriate to provide that Restricted Stock shall
take the form of the kind and amount of shares of stock and other securities
(including those of any new direct or indirect parent of the Company), property,
cash or any combination thereof receivable upon such consolidation or merger.

14



--------------------------------------------------------------------------------






Section 15. Performance Awards
(a)    The Options and SARs granted pursuant to the Plan are granted under terms
that are designed to provide for the payment of qualified performance-based
compensation within the meaning of Treasury Regulation section 1.162-27(e). In
addition, at the time of awarding any Restricted Stock award or Cash Award the
Committee may, in its sole and absolute discretion, and subject to the
limitations on Shares and amounts applicable thereto, designate such award to be
a Performance Award that is intended to satisfy the requirements for the payment
of qualified performance-based compensation within the meaning of Treasury
Regulation section 1.162-27(e) (such requirements the “162(m) Requirements”).
The compensation payable under Performance Awards shall be provided or paid
solely on account of the attainment of one or more preestablished, objective
performance goals during a specified performance period that shall not be
shorter than one year, and shall comply with the 162(m) Requirements.
(b)    Each Agreement embodying a Performance Award shall set forth (i) the
maximum amount that may be earned thereunder in the form of cash or Shares, as
applicable, (ii) the performance goal or goals and level of achievement
applicable to such Performance Award, (iii) the performance period over which
performance is to be measured, and (iv) such other terms and conditions as the
Committee may determine that are not inconsistent with the Plan or the 162(m)
Requirements.
(c)    The performance goal or goals for a Performance Award shall be
established in writing by the Committee based on one or more performance goals
as set forth in this Section 15 not later than 90 days after commencement of the
performance period with respect to such award, provided that the outcome of the
performance in respect of the goal or goals remains substantially uncertain as
of such time. At the time of the award of a Performance Award, and to the extent
permitted under Section 162(m) of the Code and the Treasury regulations and
other guidance promulgated thereunder, the Committee may provide for the manner
in which the performance goals will be measured in light of specified corporate
transactions, extraordinary events, accounting changes and other similar
occurrences.
(d)    The performance goal or goals to be used for the purposes of Performance
Awards may be described in terms of objectives that are related to the
particular eligible employee to whom the award is being made, or objectives that
are Company-wide or related to a subsidiary, division, department, region,
function or business unit of the Company in which such person is employed or
with respect to which such person performs services, and may consist of one or
more or any combination of the following criteria: (a) an amount or level of
earnings or cash flow, (b) earnings or cash flow per share (whether on a
pre-tax, after-tax, operational or other basis), (c) return on equity or assets,
(d) return on capital or invested capital and other related financial measures,
(e) cash flow or EBITDA, (f) revenues, (g) income, net income or operating
income, (h) expenses or costs or expense levels or cost levels (absolute or per
unit), (i) proceeds of sale or other disposition, (j) share price, (k) total
shareholder return, (l) operating profit, (m) profit margin, (n) capital
expenditures, (o) net borrowing, debt leverage levels, credit quality or debt
ratings, (p) the accomplishment of mergers, acquisitions, dispositions, or

15



--------------------------------------------------------------------------------




similar business transactions, (q) net asset value per share, (r) economic value
added, (s) individual business objectives, (t) growth in reserves or production,
(u) finding and development costs, and/or (v) safety results. The performance
goals based on these performance measures may be made relative to the
performance of peers or other business entities.
(e)    Prior to the payment of any compensation pursuant to a Performance Award,
the Committee shall certify in writing that the applicable performance goal or
goals and other material terms of the Award have been satisfied. The Committee
in its sole and absolute discretion shall have the authority to reduce, but not
to increase, the amount payable in cash and the number of Shares to be issued,
retained or vested pursuant to a Performance Award.
Section 16. Cash Awards
The Committee may, in its sole and absolute discretion, award Cash Awards to
such persons as it shall select from among those persons who are eligible under
Section 5 of the Plan to receive Cash Awards. A Cash Award shall provide for the
payment of a cash bonus upon the achievement of specified performance goals. A
Cash Award may be a Performance Award or an award that is not a Performance
Award. The Committee shall specify the terms, conditions, restrictions and
limitations that apply to a Cash Award (which need not be identical among the
persons to whom such awards are made). Any provision of this Plan to the
contrary notwithstanding, the maximum amount that may be paid under all Cash
Awards awarded to any one person pursuant to this Plan during any one calendar
year shall not exceed $4,000,000. The Committee’s authority and discretion to
grant Cash Awards pursuant to this Plan is not intended to and does not replace,
modify, limit or otherwise affect the ability of the Company and its Affiliates
to pay or make grants of compensation under other programs and arrangements of
the Company and its Affiliates, including without limitation the Company’s
annual short-term incentive plans.
Section 17. Changes in Company’s Shares and Certain Corporate Transactions
If at any time while the Plan is in effect there shall be any increase or
decrease in the number of issued and outstanding Shares of the Company effected
without receipt of consideration therefor by the Company, through the
declaration of a stock dividend or through any recapitalization or merger or
otherwise in which the Company is the surviving corporation, resulting in a
stock split-up, combination or exchange of Shares of the Company, then and in
each such event:
(a)    An appropriate adjustment shall be made in the maximum number of Shares
then subject to being optioned or awarded as Restricted Stock under the Plan, to
the end that the same proportion of the Company’s issued and outstanding Shares
shall continue to be subject to being so optioned and awarded;
(b)    Appropriate adjustment shall be made in the number of Shares and the
option price per Share thereof then subject to purchase pursuant to each Option
previously granted and then outstanding, to the end that the same proportion of
the

16



--------------------------------------------------------------------------------




Company’s issued and outstanding Shares in each such instance shall remain
subject to purchase at the same aggregate option price; and
(c)    In the case of Incentive Options, any such adjustments shall in all
respects satisfy the requirements of Section 424(a) of the Code and the Treasury
regulations and other guidance promulgated thereunder. In the case of
Nonqualified Options, any such adjustments shall in all respects satisfy the
requirements applicable to stock rights that are exempt from the application of
Section 409A of the Code.
Except as is otherwise expressly provided herein, the issue by the Company of
shares of its capital stock of any class, or securities convertible into shares
of capital stock of any class, either in connection with a direct sale or upon
the exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, shall not affect, and no adjustment by reason thereof shall be made
with respect to, the number of or option price of Shares then subject to
outstanding Options granted under the Plan. Furthermore, the presence of
outstanding Options granted under the Plan shall not affect in any manner the
right or power of the Company to make, authorize or consummate (i) any or all
adjustments, recapitalizations, reorganizations or other changes in the
Company’s capital structure or its business; (ii) any merger or consolidation of
the Company; (iii) any issue by the Company of debt securities or preferred
stock that would rank above the Shares subject to outstanding Options granted
under the Plan; (iv) the dissolution or liquidation of the Company; (v) any
sale, transfer or assignment of all or any part of the assets or business of the
Company; or (vi) any other corporate act or proceeding, whether of a similar
character or otherwise. All adjustments made pursuant to this Section 17 or any
other provision of this Plan shall be made in a manner that satisfies the
requirements for such adjustments under Sections 409A and 424 of the Code, as
applicable, and the Treasury regulations and other guidance promulgated
thereunder.
Section 18. Effective Date
The Plan was originally adopted by the Board on January 28, 1992, and has been
amended by the Board and approved by the shareholders of the Company at various
times thereafter. The amendment and restatement of the Plan was approved by the
Board on January 28, 2013. This amendment and restatement of the Plan will
become effective as of April 23, 2013, if it is approved by the shareholders of
the Company by at least a majority of votes cast (including abstentions to the
extent abstentions are counted as voting under applicable State law) at a duly
held meeting of the shareholders of the Company to be held on April 23, 2013 at
which a quorum representing a majority of outstanding Shares entitled to vote
is, either in person or by proxy, present and voting on the Plan. If this
amendment and restatement of the Plan is not so approved at such meeting, then
the Noble Energy, Inc. 1992 Stock Option and Restricted Stock Plan as in effect
immediately prior to such meeting shall remain in effect.
Section 19. Amendment, Suspension or Termination
The Board may at any time amend, suspend or terminate the Plan; provided,
however, that after the shareholders have approved and ratified the Plan in
accordance with Section 18 of the Plan, the Board may not, without approval of
the shareholders of the Company, amend the Plan so as to (a) increase the
maximum number of Shares subject thereto, as specified in Sections

17



--------------------------------------------------------------------------------




4(a) and 17 of the Plan, (b) reduce the option price for Shares covered by
Options granted hereunder below the price specified in Section 8 of the Plan, or
(c) permit the “repricing” of Options and any SARs that relate to such new
Options, or permit the cancellation of “underwater” Options and any SARs that
relate to such Options in return for cash or other consideration, in
contravention of Section 13 of the Plan; and provided further, that the Board
may not, without the consent of the holder thereof, amend or cancel any
outstanding Agreement in a manner that adversely affects the holder thereof in a
material way.
Section 20. Requirements of Law
Notwithstanding anything contained herein or in any Agreement to the contrary,
the Company shall not be required to sell or issue Shares under any Option or
SAR if the issuance thereof would constitute a violation by the Optionee or the
Company of any provision of any law or regulation of any governmental authority
or any national securities exchange; and as a condition of any sale or issuance
of Shares upon exercise of an Option or SAR, the Company may require such
agreements or undertakings, if any, as the Company may deem necessary or
advisable to assure compliance with any such law or regulation.
Section 21. General
(a)    The proceeds received by the Company from the sale of Shares pursuant to
Options shall be used for general corporate purposes.
(b)    Nothing contained in the Plan or in any Agreement shall confer upon any
Optionee or recipient of Restricted Stock the right to continue in the employ of
the Company or any Affiliate, or interfere in any way with the rights of the
Company or any Affiliate to terminate his employment at any time, with or
without cause.
(c)    Neither the members of the Board nor any member of the Committee shall be
liable for any act, omission or determination taken or made in good faith with
respect to the Plan or any Option and any SARs that relate to such Option
granted hereunder or any Restricted Stock, Cash Award or Performance Award
awarded hereunder; and the members of the Board and the Committee shall be
entitled to indemnification and reimbursement by the Company in respect of any
claim, loss, damage or expenses (including counsel fees) arising therefrom to
the full extent permitted by law and under any directors’ and officers’
liability or similar insurance coverage that may be in effect from time to time.
(d)    Any payment of cash or any issuance or transfer of Shares to an
exercising Optionee or permitted transferee, or to his legal representative,
heir, legatee or distributee, in accordance with the provisions hereof, shall,
to the extent thereof, be in full satisfaction of all claims of such persons
hereunder. The Committee may require an exercising Optionee or permitted
transferee, legal representative, heir, legatee or distributee, as a condition
precedent to such payment, to execute a release and receipt therefor in such
form as it shall determine.
(e)    Neither the Committee, the Board nor the Company guarantees the Shares
from loss or depreciation.

18



--------------------------------------------------------------------------------






(f)    All expenses incident to the administration, termination or protection of
the Plan, including, but not limited to, legal and accounting fees, shall be
paid by the Company or its Affiliates.
(g)    Records of the Company and its Affiliates regarding a person’s period of
employment, termination of employment and the reason therefor, leaves of
absence, re-employment and other matters shall be conclusive for all purposes
hereunder, unless determined by the Committee to be incorrect.
(h)    Any action required of the Company shall be by resolution of its Board or
by a person authorized to act by resolution of the Board. Any action required of
the Committee shall be by resolution of the Committee or by a person authorized
to act by resolution of the Committee.
(i)    If any provision of the Plan or any Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions of the Plan or such Agreement, as the case may be, but such
provision shall be fully severable and the Plan or such Agreement, as the case
may be, shall be construed and enforced as if the illegal or invalid provision
had never been included herein or therein.
(j)    Whenever any notice is required or permitted hereunder, such notice must
be in writing and personally delivered or sent by mail. Any notice required or
permitted to be delivered hereunder shall be deemed to be delivered on the date
on which it is personally delivered, or, whether actually received or not, on
the third business day after it is deposited in the United States mail,
certified or registered, postage prepaid, addressed to the person who is to
receive it at the address which such person has theretofore specified by written
notice delivered in accordance herewith. The Company, an Optionee or a recipient
of Restricted Stock may change, at any time and from time to time, by written
notice to the other, the address that it or he had theretofore specified for
receiving notices. Until changed in accordance herewith, the Company and each
Optionee and recipient of Restricted Stock shall specify as its and his address
for receiving notices the address set forth in the Agreement pertaining to the
Shares to which such notice relates.
(k)    Any person entitled to notice hereunder may waive such notice.
(l)    The Plan shall be binding upon the Optionee or the recipient of
Restricted Stock or a Cash Award, his or her heirs, legatees, distributees,
legal representatives and permitted transferees, upon the Company, its
successors and assigns, and upon the Committee, and its successors.
(m)    The titles and headings of Sections and paragraphs are included for
convenience of reference only and are not to be considered in the construction
of the provisions hereof.
(n)    All questions arising with respect to the provisions of the Plan shall be
determined by application of the laws of the State of Texas except to the extent
Texas law is preempted by Federal law.

19



--------------------------------------------------------------------------------






(o)    Words used in the masculine shall apply to the feminine where applicable,
and wherever the context of the Plan dictates, the plural shall be read as the
singular and the singular as the plural.
(p)    The compensation payable by the Company to or with respect to an Optionee
or awardee pursuant to this Plan is intended to be compensation that is not
subject to the tax imposed by Section 409A of the Code, and the Plan and
Agreements shall be administered and construed to the fullest extent possible to
reflect and implement such intent; provided, however, that any provision of this
Plan or an Agreement to the contrary notwithstanding, the Committee, the Company
and its Affiliates and their respective directors, officers, employees and
agents do not guarantee any particular tax treatment with respect to the
compensation payable pursuant to the Plan or an Agreement, and shall not be
responsible or liable for any such treatment.
(q)    Except as provided in Section 10, no right or interest of an Optionee or
an awardee under any Restricted Stock award, Cash Award or Performance Award may
be assigned, transferred or alienated, in whole or in part, either directly or
by operation of law (except, with respect to awards other than Incentive
Options, pursuant to a qualified domestic relations order within the meaning of
Section 414(p) of the Code or a similar domestic relations order under
applicable foreign law), and no such right or interest shall be liable for or
subject to any debt, obligation or liability of such Optionee or awardee.
(r)    Any provision of this Plan to the contrary notwithstanding, any provision
in this Plan setting forth a requirement for delivery of a written notice,
agreement, consent, acknowledgement, or other documentation in writing,
including a written signature, may be satisfied by electronic delivery of such
notice, agreement, consent, acknowledgment, or other documentation, in a manner
that the Committee has prescribed or that is otherwise acceptable to the
Committee, provided that evidence of the intended recipient’s receipt of the
electronic delivery is available to the Committee and that such delivery is not
prohibited by applicable laws and regulations.
Section 22. UK Sub-Plan
Any provision of this Plan to the contrary notwithstanding, the Committee may
grant to the employees of the Company or one of its Affiliates whose
compensation from the Company or such Affiliate is subject to taxation under the
laws of the United Kingdom Options which (i) will terminate one year after the
Optionee’s death, (ii) cannot be transferred to a permitted transferee pursuant
to the provisions of Section 10, (iii) cannot be exercised using a means of
payment other than cash or a certified check or cashier’s check, and (iv) will
not be adjusted pursuant to Section 17 without the approval of the Board of
Inland Revenue of the United Kingdom.



20



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this amendment and restatement of the Noble Energy, Inc.
1992 Stock Option and Restricted Stock Plan has been executed by the Company on
this 23rd day of April, 2013, to be effective as provided in Section 18 above.
 
NOBLE ENERGY, INC.
 
 
 
 
By:
/s/ Kenneth M. Fisher
 
 
Kenneth M. Fisher
 
 
Senior Vice President, Chief Financial Officer
 
 
 






21

